Nichols, P. J.
Action by appellees, beneficiaries in a policy of insurance issued by appellant upon the life of their minor son. The complaint was in one paragraph, to which there was an answer alleging that the policy was voided by the insured by the violation of the anti-military clause of the policy. A demurrer sustained to such answer, presents the same question as was decided in Rex, etc., Ins. Co. v. Pettiford (1920), 74 Ind. App. 507, 129 N. E. 248, and cases there cited and quoted. .
On the authority of that case, the judgment is affirmed.